United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2369
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Roger James Holmes,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 2, 1998
                                Filed: December 9, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Roger James Holmes appeals from the district court’s1 denial of his motion for
the return of photographs he had turned over to the government at his earlier sentencing
on criminal charges. After careful review of the record and the parties’ submissions on
appeal, we conclude that the district court did not err in denying the motion.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-